UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2007 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 1-11255 AMERCO (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 88-0106815 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On December 6, 2007, AMERCO (the “Company”) announced that its Board of Directors has authorized the Company to repurchase up to $50.0 million of its Common Stock.The stock may be repurchased by the Company from time to time on the open market betweennow and December 31, 2008. Item 9.01. Financial Statements and Exhibits. 99.1 Press release dated December 6, 2007 (regarding Common Stock Repurchase Plan). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 6, 2007 AMERCO /s/Jason A. Berg Jason A. Berg, Chief Accounting Officer INDEX TO EXHIBITS Exhibit No. Exhibit 99.1 Press release dated December 6, 2007 (regarding Common Stock Repurchase Plan).
